EXHIBIT Capitol Bancorp Center 200 Washington Square North Lansing, MI 48933 2777 East Camelback Road Suite 375 Phoenix, AZ 85016 www.capitolbancorp.com Contact: Michael M. Moran Chief of Capital Markets 877-884-5662 Stephanie Swan Director of Shareholder Services 517-372-7402 For Immediate Release Capitol Bancorp Declares 63rd Consecutive Quarterly Cash Dividend LANSING, Mich., and PHOENIX, Ariz.: April 24, 2008: The Board of Directors of Capitol Bancorp Limited (NYSE:CBC) today announced the Corporation’s 63rd consecutive quarterly cash dividend.The dividend declared today of $0.15 per common share is payable June 2, 2008, to shareholders of record as of May 9, 2008. The Corporation opened two community banks in the states of Colorado and Missouri during the first quarter of 2008.Additionally, Capitol Bancorp currently has applications pending for six de novo community banks in Arizona, North Carolina, Ohio and Oklahoma. About Capitol Bancorp Limited Capitol Bancorp Limited (NYSE: CBC) is a $5.1 billion national community bank development company, with a network of 62 separately chartered banks and bank operations in 17 states.It has the distinction of having the most individual bank charters in the country.Capitol Bancorp Limited identifies opportunities for the development of new community banks, raises capital for and mentors new community banks through their formative stages and provides efficient services to its growing network of community banks.Each community bank has full local decision-making authority and is managed by an on-site president under the direction of a local board of directors, composed of business leaders from the bank’s community. Founded in 1988, Capitol Bancorp Limited has executive offices in Lansing, Michigan, and Phoenix, Arizona.
